Kupka v Lico (2020 NY Slip Op 01803)





Kupka v Lico


2020 NY Slip Op 01803


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


352 CA 19-01853

[*1]TIMOTHY J. KUPKA AND DEBORAH A. KUPKA, PLAINTIFFS-RESPONDENTS,
vSERRIE C. LICO, M.D., CARDIOVASCULAR AND THORACIC SURGERY, P.C., DEFENDANTS-APPELLANTS, CATHARINE M. ARMENTROUT, N.P., MERCY HOSPITAL OF BUFFALO AND CATHOLIC HEALTH SYSTEM, INC., DEFENDANTS-RESPONDENTS. 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (MICHAEL R. DRUMM OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
BARGNESI BRITT PLLC, BUFFALO (JASON T. BRITT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered January 23, 2018. The order denied the motion of defendants Serrie C. Lico, M.D. and Cardiovascular and Thoracic Surgery, P.C. seeking summary judgment dismissing all claims and cross claims against them. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 20, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court